          Case
           Case6:21-cv-00032-SEH
                6:08-cv-08000 Document
                                 Document
                                       339 1 Filed
                                              Filed04/30/21
                                                    04/30/21 Page
                                                              Page1 1ofof6 6



NICK LETANG
PASSAMANI & LETANG, PLLC
Physical: 40 West 14th Street, Helena, MT 59601
Mail: P.O. Box 1778, Helena, MT 59624
(406) 422-4522
nick@plmontana.com
Bar #: 54057898
Attorney for Plaintiff




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MONTANA

                                                     )
YVONNE BROWN,                                        ) Cause No.:
                                                     )
                                                     )
       Plaintiff,                                    )
                                                     ) Judge:
 v.                                                  )
                                                     )
DAT P. TRAN,                                         ) COMPLAINT AND DEMAND FOR
ACTING SECRETARY OF VETERANS AFFAIRS,                ) JURY TRIAL
&                                                    )
DEPARTMENT OF VETERANS AFFAIRS,                      )
                                                     )
       Defendants.                                   )



COMES NOW, YVONNE BROWN, by and through her undersigned attorney, respectfully

alleges the following:




                              Complaint and Demand for Jury Trial                 1
         Case
          Case6:21-cv-00032-SEH
               6:08-cv-08000 Document
                                Document
                                      339 1 Filed
                                             Filed04/30/21
                                                   04/30/21 Page
                                                             Page2 2ofof6 6



                                        JURISDICTION

1.   Plaintiff was terminated from her position with the Department of Veterans Affairs

     (the “VA”).

2.   Plaintiff was a Voucher Examiner for the VA in Helena, Montana.

3.   Plaintiff challenged her termination with the Office of Employment Discrimination

     Complaint Adjudication.

4.   Plaintiff has received a Transmittal of Final Agency Decision from the Department of

     Veterans Affairs, rejecting her Complaint.

5.   This Court has federal question subject matter jurisdiction.

6.   This Court has jurisdiction over defendants and this action.

                                             VENUE

7.   Plaintiff is a resident of Lewis and Clark County, Montana.

8.   The wrongful conduct, alleged herein, occurred in Lewis and Clark County, Montana.

9.   Venue is proper in U.S. District Court for the District of Montana–Helena Division.

                                       ALLEGED FACTS

10. Plaintiff is permanently deaf, though she can hear certain male voices with a lower

     frequency.

11. Plaintiff uses American Sign Language and lip reading to communicate.

12. Despite her deafness, Plaintiff has completed her master’s degree, indicating her

     ability to master complex material despite her disability.

13. Due to deafness, Plaintiff cannot use telephones; instead, she uses videophones with a

     sign language service.

14. Beginning in early 2018, Plaintiff worked as a Voucher Examiner, GS-6, stationed in



                              Complaint and Demand for Jury Trial                           2
         Case
          Case6:21-cv-00032-SEH
               6:08-cv-08000 Document
                                Document
                                      339 1 Filed
                                             Filed04/30/21
                                                   04/30/21 Page
                                                             Page3 3ofof6 6



     Helena, Montana.

15. Prior to working in Helena, Plaintiff worked for the VA in Denver Colorado from 2011

     to 2018.

16. Plaintiff needs a videophone to complete her job requirements, including training and

     processing Veterans’ claims payment.

17. Plaintiff was not able to properly train in her role due to Defendants’ lack of

     accommodations.

18. During group trainings, lecturers spoke too fast for Plaintiff and her interpreters to

     relay information and allow Plaintiff to implement what she learned. During a group

     training, Plaintiff would need to: (1) look at her interpreter on one screen; (2) the

     interpreter would have to process and relay to Plaintiff—at full speed—what the

     lecturer was saying; and then Plaintiff would have to (3) look at her computer screen

     to try to apply her training. But before Plaintiff could apply what she had learned, she

     would have to look back to her interpreter for the next communication. This lack of

     accommodation did not allow Plaintiff to apply what was taught by the lecturer and

     relayed to Plaintiff by her interpreter.

19. During one-on-one trainings, Plaintiff would use a hearing aid. Because she can best

     hear low, deep voices, Plaintiff asked for male trainers during one-on-one trainings.

20. Defendants did not accommodate Plaintiff’s request for male trainers.

21. As a Voucher Examiner, Plaintiff needed to communicate with veterans and vendors

     via videophone with stable access to the internet.

22. Defendants have admitted that there were bandwidth issues at the Montana office

     where Plaintiff worked, which prevented Plaintiff from using equipment that is



                             Complaint and Demand for Jury Trial                                3
          Case
           Case6:21-cv-00032-SEH
                6:08-cv-08000 Document
                                 Document
                                       339 1 Filed
                                              Filed04/30/21
                                                    04/30/21 Page
                                                              Page4 4ofof6 6



     necessary to performing her job, including training and working with veterans and

     vendors.

23. Despite her disability, Plaintiff’s appraisal for the 2018 fiscal year was listed as “fully

     successful.”

24. On May 21, 2019, Plaintiff received a Notice of Unacceptable Performance.

25. On June 14, 2019, Plaintiff received a progress review with a rating of Needs

     Improvement to be Fully Successful.

26. At this time, the VA’s efficiency standard for claim processing was 96.5%.

27. In the months prior to Plaintiff receiving her Notice of Unacceptable Performance,

     Plaintiff’s efficiency standard fluctuated from a low of 78.3% to a high of 97.12%.

28. On January 21, 2020, Plaintiff received a Memorandum of Proposed Removal.

29. Around this time, Plaintiff had a meeting with her manager and the Payment

     Operations and Management Director.

30. Plaintiff was told that she should accept resignation as an alternative to being

     terminated.

31. Despite being “fully successful” in her job immediately prior to receiving poor

     performance marks, Plaintiff was terminated due to her disability and Defendants’

     lack of reasonable training accommodations and reasonable access to stable internet.

32. Defendants failed to provide Plaintiff a reasonable accommodation for her disability.

33. Defendants terminated Plaintiff for performance marks that were brought on by

     Defendants’ own lack of reasonable accommodations.

//




                              Complaint and Demand for Jury Trial                                 4
           Case
            Case6:21-cv-00032-SEH
                 6:08-cv-08000 Document
                                  Document
                                        339 1 Filed
                                               Filed04/30/21
                                                     04/30/21 Page
                                                               Page5 5ofof6 6



                              CLAIMS COMMON TO ALL DEFENDANTS

I.      Violation of the Americans with Disabilities Act

34. Plaintiff incorporates all prior allegations herein.

35. Defendants had a legal duty to provide reasonable accommodations to Plaintiff.

36. Defendants breached this duty.

37. Plaintiff has been injured by Defendants’ breach.

II.     Violation of the Title VII

38. Plaintiff incorporates all prior allegations herein.

39. Defendants had a legal duty under Title VII to not discriminate against Plaintiff for her

       physical disability.

40. Defendants breached this duty.

41. Plaintiff has been injured by Defendants’ breach.

III.    Violation of the Rehabilitation Act

42. Plaintiff incorporates all prior allegations herein.

43. Defendants had a legal duty under the Act to not discriminate against Plaintiff for her

       physical disability.

44. Defendants breached this duty.

45. Plaintiff has been injured by Defendants’ breach.

IV.     Punitive Damages

46. Plaintiff incorporates all prior allegations herein.

47. Plaintiff seeks punitive damages to the maximum extent allowed by law.

//




                                Complaint and Demand for Jury Trial                           5
          Case
           Case6:21-cv-00032-SEH
                6:08-cv-08000 Document
                                 Document
                                       339 1 Filed
                                              Filed04/30/21
                                                    04/30/21 Page
                                                              Page6 6ofof6 6



                                    PRAYER FOR RELIEF

Wherefore, Plaintiff prays for the following:

   A. A scheduling conference be set;

   B. A jury trial be scheduled;

   C. Judgment be entered in Plaintiff’s favor for a sum to be determined;

   D. That Plaintiff be awarded her attorney fees and costs; and

   E. Any other relief this Court deems equitable and just.



       DATED this 29th day of April 2021.



                                                           /s/ Nick LeTang
                                                    Nick LeTang
                                                    PASSAMANI & LETANG, PLLC




                             Complaint and Demand for Jury Trial               6
